                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 MICHAEL K. MITCHELL,

         Plaintiff,                                 Case No. 3:17-cv-00973

 v.                                                 Chief Judge Waverly D. Crenshaw, Jr.
                                                    Magistrate Judge Alistair E. Newbern
 STATE OF TENNESSEE, et al.,

         Defendants.


                                   MEMORANDUM ORDER

         On April 10, 2020, Defendants Adebayo Akinduro, Jimmy Alexander, Frank Bumbalough,

Joanna Cornett, Virginia Davis, Frederick Estes, Teresa Ellen Flach, Michael Robertson, Charles

Talley, and Clinton Turner, Jr., moved for leave to file pro se “Plaintiff Michael Mitchell’s medical

records and documents stating the contents of those medical records under seal.” (Doc. No. 132,

PageID# 647.) The defendants stated that all of their anticipated summary judgment documents,

except for the motion itself, would “reference [Mitchell’s] medical records, which contain

confidential, personal information” and requested leave to file those documents under seal. (Id.)

The Court granted the defendants’ motion without analysis (Doc. No. 133), and the defendants’

summary judgment documents—including their supporting memorandum of law, exhibits, and

statement of undisputed facts (Doc. Nos. 136, 136-1–136-15, 137)—are currently filed under seal.

         This Court has discretion to reconsider and modify interlocutory orders at any time before

final judgment. See In re Saffady, 524 F.3d 799, 803 (6th Cir. 2008) (holding that “[d]istrict courts

have inherent power to reconsider interlocutory orders and reopen any part of a case before entry

of a final judgment” (alteration in original) (quoting Mallory v. Eyrich, 922 F.2d 1273, 1282 (6th

Cir. 1991))). For the reasons that follow, the Court finds that it is necessary to reconsider its order


      Case 3:17-cv-00973 Document 155 Filed 11/16/20 Page 1 of 4 PageID #: 950
 granting the motion to seal. Because the defendants have not satisfied the rigorous standards to

 justify sealing public court records, the motion to seal will be denied, and the Clerk of Court will

  be directed to unseal the defendants’ summary judgment documents.

I.           Legal Standard

             “The public has a strong interest in obtaining the information contained in the court

  record[,]” and there is a “‘strong presumption’” that court records be open. Shane Grp. v. Blue

  Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016) (alteration omitted) (quoting Brown

     & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1179–80 (6th Cir. 1983)). This

     presumption of openness rest on the idea that, among other things, “the public is entitled to assess

     for itself the merits of judicial decisions” and has a strong interest in viewing the evidence and

     arguments on which courts base those decisions. Id. A party seeking to seal court documents

     therefore bears a heavy burden: “Only the most compelling reasons can justify non-disclosure of

     judicial records.” Id. (quoting In re Knoxville News-Sentinel Co., 723 F.2d 470, 476 (6th Cir.

     1983)). In general, “only trade secrets, information covered by a recognized privilege (such as the

     attorney-client privilege), and information required by statute to be maintained in confidence is

     typically enough to overcome the presumption of public access.” M.D. Tenn. R. 5.03(a) (contents

     of motion to seal). The party seeking to seal all or part of a record “must ‘analyze in detail,

     document by document, the propriety of secrecy, providing reasons and legal citations.’” Shane

     Grp., 825 F.3d at 305–06 (quoting Baxter Int’l, Inc. v. Abbott Lab’ys, 297 F.3d 544, 548 (7th Cir.

     2002)); see also M.D. Tenn. R. 5.03(a) (requiring that motions to seal “specifically analyz[e] in

     detail, document by document, the propriety of secrecy, providing factual support and legal

     citations”).




                                         2
        Case 3:17-cv-00973 Document 155 Filed 11/16/20 Page 2 of 4 PageID #: 951
 II.          Analysis

              The Court finds that the defendants’ cursory reference to confidential and personal

    information in Mitchell’s medical records is not enough to justify sealing the presumptively public

    court records at issue here. Cf. Tyson v. Regency Nursing, LLC, No. 3:17-CV-91, 2018 WL

       632063, at *1 (W.D. Ky. Jan. 30, 2018) (finding that “a mere reference to HIPPA does not mean

       that the Court should automatically grant [defendant’s] motion to seal”). First, the defendants have

       not provided the detailed, document-by-document analysis complete with legal citations required

       by Sixth Circuit precedent and this Court’s Local Rules. See Shane Grp., 825 F.3d at 305–06;

       M.D. Tenn. R. 5.03(a). Second, Mitchell placed his medical condition at issue by filing this action

       against the defendants for constitutional violations related to his medical needs. (Doc. Nos. 1, 114.)

       Courts in this circuit recognize that “plaintiffs who place their medical condition at issue waive

       any applicable privileges or statutory protections that their medical records would have otherwise

       had.” Tyson, 2018 WL 632063, at *1; see also Kitchen v. Corizon Health, Inc., No. 1:16-cv-190,

       2017 WL 5197115, at *2 n.3 (W.D. Mich. Nov. 10, 2017) (“Prisoners claiming deliberate

       indifference to serious medical needs place their medical condition and the medical care that they

       have received directly at issue and thereby waive whatever privileges or statutory protection the

       medical records may have previously enjoyed under HIPAA.”); Mathews v. Guardian Life Ins.

       Co. of Am., No. 1:98-CV-00106, 2014 WL 1681693, at *1 (N.D. Ohio Apr. 28, 2014) (denying

       motion to seal and finding that plaintiff “waived any right to confidentiality of her medical records

       when she made her medical condition and diagnoses at issue”).

III.          Conclusion

              Accordingly, the Court’s prior order (Doc. No. 133) regarding the defendants’ motion to

       seal is VACATED; the defendants’ motion for leave to file documents under seal (Doc. No. 132)

       is DENIED for the reasons set forth in this Memorandum Order; and the Clerk of Court is


                                           3
          Case 3:17-cv-00973 Document 155 Filed 11/16/20 Page 3 of 4 PageID #: 952
DIRECTED to unseal the defendants’ summary judgment documents (Doc. Nos. 136, 136-1–136-

15, 137).

       It is so ORDERED.



                                               ____________________________________
                                               ALISTAIR E. NEWBERN
                                               United States Magistrate Judge




                                    4
   Case 3:17-cv-00973 Document 155 Filed 11/16/20 Page 4 of 4 PageID #: 953
